Citation Nr: 1315900	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  08-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of a left thigh shell fragment wound (sfw).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) following referral of the issues listed on the preceding page to the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) for appropriate action.  It appears that no action was taken on the referral.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A (now final) Board decision in May 2009, that addressed other matters,  referred to the RO for consideration the Veteran's claims of service connection for GERD as secondary to service-connected PTSD, and seeking a rating in excess of 10 percent for residuals of a left thigh sfw.  As the Veteran's representative points out, the case has been returned to the Board with no action taken (as shown by the claims file and Virtual VA).  Notably, the Board does not have jurisdiction in these matters (because there has been no rating decision, followed by a Board-jurisdiction-conferring notice of disagreement (NOD), followed by a statement of the case (SOC), followed by a substantive appeal (SA)).  The Veteran's representative asks the Board to mandate action in this matter.  Memorandum decisions of the United States Court of Appeals for Veterans Claims (Court) have indicated that the proper course of action in circumstances of a referred claim being returned to the Board without action taken is a remand instructing the RO to complete the action sought by the referral.  

Accordingly, the case is REMANDED for the following:

The RO should arrange for all appropriate notice and  development, and then adjudicate the Veteran's claims seeking service connection for GERD as secondary to PTSD, and an increased rating for residuals of a left thigh sfw.  The Veteran should be advised of the determinations made.

[The Board notes that it does not at present have jurisdiction in these matters, and will have jurisdiction only if the Veteran files a timely NOD with a negative determination, followed by a timely SA after a SOC is issued.]  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

